By the.Court:
The petition is presented by a purchaser of some real estate sold in this cause by a trustee under a decree of this court. After a deed had been made and delivered to the purchaser, and the price of the land had all been paid, the purchaser discovered that a tax, assessed upon the property in 1861, was unpaid, and remained a charge against the land. It amounted to about $64, and the collector had advertised the premises for sale to satisfy the tax, when the petitioner paid the same in order to prevent the threatened sale. He now petitions the court to be reimbursed that amount.
We do not see how we can grant him any relief. The Equity Court does not insure the title to property sold under its decree unless express provision is made for that purpose. The purchaser must, therefore, look to the title himself. If *265there are unpaid taxes at the time of the sale, the purchaser assumes them, unless the court has provided for their payment. In this case there is no fund in court out of which to make an allowance to the petitioner, even if the court have the power to make it.
The decree is affirmed.